                Case 20-11502-KBO             Doc 269       Filed 09/14/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          ) Chapter 11
                                                                )
MAINES PAPER & FOOD SERVICE, INC., et al.,1                     ) Case No. 20-11502 (KBO)
                                                                )
                                   Debtors.                     ) (Jointly Administered)
                                                                )

        NOTICE OF AGENDA OF MATTERS SCHEDULED FOR TELEPHONIC
    HEARING ON SEPTEMBER 16, 2020 AT 3:00 P.M. (PREVAILING EASTERN TIME)
                 BEFORE THE HONORABLE KAREN B. OWENS

              Any party wishing to appear must do so telephonically by contacting
              CourtCall by telephone (866-582-6878) or facsimile (866-533-2946),
               no later than 12:00 p.m., one (1) business day before the hearing.

UNCONTESTED MATTER GOING FORWARD:

1.       Debtors' First Amended Joint Plan of Liquidation Pursuant to Chapter 11 of the
         Bankruptcy Code [Filed 8/28/20] (Docket No. 251)

         Response Deadline: September 4, 2020, at 4:00 p.m. (ET).

         Responses Received: None.

         Related Documents:

                 A. Debtors' Joint Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy
                    Code [Filed 6/11/20] (Docket No. 34)

                 B. Disclosure Statement with Respect to Debtors' Joint Plan of Liquidation
                    Pursuant to Chapter 11 of the Bankruptcy Code [Filed 6/11/20] (Docket No.
                    35)

                 C. Notice of Hearing to Consider Approval of Debtors' Proposed Disclosure
                    Statement for Debtors' Plan of Liquidation [Filed 6/17/20] (Docket No. 68)

1
 The Debtors, along with the last four (4) digits of each Debtor’s federal tax identification number are: Maines
Paper & Food Service, Inc. (7759); Maines Funding Corporation (2136); Maines Paper & Food Service - Chicago,
Inc. (9916); Maines Paper & Food Service - Dallas, Inc. (8533); Maines Paper & Food Service - Great Lakes, Inc.
(3029); Maines Paper & Food Service - Maryland, Inc. (2317); Maines Paper & Food Service - Mid-Atlantic, Inc.
(3028); Maines Paper & Food Service - New England, Inc. (3026); Maines Paper & Food Service - NY Metro, Inc.
(3024); Maines Paper & Food Service - Ohio, Inc. (3023); Maines Paper & Food Service - Tennessee, Inc. (5934);
Maines Paper & Food Service - Worcester, Inc. (1866); and Warehouse & Logistics, Inc. (5921). The Debtors’
mailing address is 101 Broome Corporate Parkway, P.O. Box 450, Conklin, New York 13748.



DOCS_DE:230598.1 54433/001
                Case 20-11502-KBO        Doc 269     Filed 09/14/20    Page 2 of 3




                 D. [Signed] Order (A) Approving the Adequacy of the Disclosure Statement; (B)
                    Scheduling a Hearing to Confirm the Joint Chapter 11 Plan of Liquidation;
                    (C) Establishing Deadline for Filing Objections to Confirmation of Plan; (D)
                    Approving Form of Ballots, Voting Deadline and Solicitation Procedures; and
                    (E) Approving Form and Manner of Notice [Filed 7/24/20] (Docket No. 194)

                 E. Debtors' Joint Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy
                    Code [Solicitation Version] [Filed 7/24/20] (Docket No. 195)

                 F. Disclosure Statement with Respect to Debtors' Joint Plan of Liquidation
                    Pursuant to Chapter 11 of the Bankruptcy Code [Solicitation Version] [Filed
                    7/24/20] (Docket No. 196)

                 G. Notice of Filing of Blackline Versions of: (A) Debtors' Joint Plan of
                    Liquidation Pursuant to Chapter 11 of the Bankruptcy Code; and (B)
                    Disclosure Statement with Respect to Debtors' Joint Plan of Liquidation
                    Pursuant to Chapter 11 of the Bankruptcy Code [Filed 7/24/20] (Docket No.
                    197)

                 H. Notice of Entry of Order (I) Approving Disclosure Statement; (II) Scheduling
                    a Hearing to Confirm Liquidating Plan; and (III) Establishing Related Dates
                    [Filed 7/29/20] (Docket No. 199)

                 I. Notice of the Official Committee of Unsecured Creditors Concerning Its
                    Recommendation Letter Regarding the Plan [Filed 8/20/20] (Docket No. 225)

                 J. [Signed] Order Re-Scheduling: (I) the Hearing to Confirm the Joint Chapter
                    11 Plan of Liquidation; and (II) Certain Related Deadlines [Filed 8/21/20]
                    (Docket No. 229)

                 K. Notice of Filing of Plan Supplement With Respect to Debtors' Joint Plan of
                    Liquidation Pursuant to Chapter 11 of the Bankruptcy Code [Filed 8/28/20]
                    (Docket No. 250)

                 L. Notice of Filing of Blackline Version of Debtors' First Amended Joint Plan of
                    Liquidation Pursuant to Chapter 11 of the Bankruptcy [Filed 8/28/20] (Docket
                    No. 252)

                 M. Notice of the Official Committee of Unsecured Creditors of its
                    Recommendation Letter Regarding the Plan [Filed 8/28/20] (Docket No. 253)

                 N. Memorandum of Law in Support of Confirmation of Debtors' Joint Plan of
                    Liquidation Pursuant to Chapter 11 of the Bankruptcy Code [Filed 9/11/20]
                    (Docket No. 265)

                 O. Declaration of John C. DiDonato in Support of Confirmation of Debtors' Joint
                    Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy Code [Filed
                    9/11/20] (Docket No. 266)
                                             2
DOCS_DE:230598.1 54433/001
                Case 20-11502-KBO        Doc 269     Filed 09/14/20    Page 3 of 3




                 P. Certification of Stretto Regarding Tabulation of Votes in Connection with the
                    Debtors’ First Amended Plan of Liquidation Pursuant to Chapter 11 of the
                    Bankruptcy Code [Filed 9/11/20] (Docket No. 268)

        Status: This matter will be going forward as to confirmation of the Debtors’ First
        Amended Joint Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy.



Dated: September 14, 2020                        PACHULSKI STANG ZIEHL & JONES LLP


                                                   /s/ Timothy P. Cairns
                                                 Laura Davis Jones (DE Bar No. 2436)
                                                 David M. Bertenthal (CA Bar No. 167624)
                                                 Timothy P. Cairns (DE Bar No. 4228)
                                                 919 North Market Street, 17th Floor
                                                 P.O. Box 8705
                                                 Wilmington, Delaware 19899 (Courier 19801)
                                                 Telephone: (302) 652-4100
                                                 Facsimile: (302) 652-4400
                                                 Email: ljones@pszjlaw.com
                                                         dbertenthal@pszjlaw.com
                                                         tcairns@pszjlaw.com

                                                 Counsel to the Debtors and Debtors in Possession




                                             3
DOCS_DE:230598.1 54433/001
